Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7, 8, 12, 13, 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (see IDS filed 10/9/2020 Lim et. al. “Flexible PEDOT: PSS/ITO hybrid transparent conducting electrode for organic photovoltaics”) hereafter referred to as Lim .
In regard to claim 1 Lim teaches an electrode [see Fig. 1b] comprising: 
a polymer based substrate [PET]; 
a polymer based buffer layer [PEDOT:PSS], 
wherein the polymer buffer layer includes a first polymer [PEDOT] that is doped with a second polymer [PSS] and further includes a polar solvent [see page 72 column 1 “The conductivity of PEDOT:PSS was increased by addition of 5 wt% of dimethylsulf-oxide (DMSO) to the PEDOT:PSS solution”] to increase its electrical conductivity; and 
a conducting film [ITO] formed on the polymer based buffer layer, the conducting film  being transparent [see page 71 column 1 “Indium–tin-oxide (ITO) is the most widely used material in transparent conducting electrodes (TCEs) for OPVs because it has better transmittance and conductivity than any other TCEs” page 72 column 2 “The electrical and optical properties of films were examined using a four-point probe and a UV/visible spectrometer (Cary 5000)”] to visible light, wherein the electrode is flexible [see title], electrically conductive [see page 77 column 1 “We proposed a highly flexible, transparent, conductive electrode that consists of an ITO and PEDOT:PSS layer” “wavelengths between 430 nm and 600 nm”] and transparent to the visible light.  
In regard to claim 2 Lim teaches wherein the polymer based substrate is made of [see Fig. 1b] polyethylene terephthalate (PET).  
In regard to claim 3 Lim teaches  wherein the first polymer of the buffer layer is [see Fig. 1b] polymer poly-(3,4-ethylenedioxythiophene) (PEDOT).  
In regard to claim 4 Lim teaches  wherein the second polymer of the buffer layer is [see Fig. 1b] poly-(styrenesulfonic acid) (PSS).  

Claim(s) 9, 10, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim  .
In regard to claim 9 Lim teaches a flexible device [see Fig. 1b, Fig. 8 ] comprising: 
a body [see Fig. 1b, Fig. 8 “The inset in Fig. 8 shows a photograph of a flexible OPV device fabricated on a flexible PET substrate using an PEDOT: PSS/ITO hybrid anode”]; and 
a flexible, conductive, and transparent electrode  [see Fig. 1b] formed on the body, 
wherein the electrode  includes, a polymer based substrate [PET] ,    a polymer based buffer layer [PEDOT:PSS],  
wherein the polymer buffer layer includes a first polymer [PEDOT] that is doped with a second polymer [PSS] and further includes a polar solvent [see page 72 column 1 “The conductivity of PEDOT:PSS was increased by addition of 5 wt% of dimethylsulf-oxide (DMSO) to the PEDOT:PSS solution”] to increase its electrical conductivity, and 
a conducting film [ITO]  formed on the polymer based buffer layer, the conducting film being transparent [see page 71 column 1 “Indium–tin-oxide (ITO) is the most widely used material in transparent conducting electrodes (TCEs) for OPVs because it has better transmittance and conductivity than any other TCEs” page 72 column 2 “The electrical and optical properties of films were examined using a four-point probe and a UV/visible spectrometer (Cary 5000)”] to visible light.  
In regard to claim 10 Lim teaches wherein the polymer based substrate is made [see Fig. 1b] of polyethylene terephthalate (PET).  
In regard to claim 14 Lim teaches wherein the body is [“The inset in Fig. 8 shows a photograph of a flexible OPV device”] an optoelectronics device, a solar cell, a touch screen, a display, or a smart wearable device.  

Claim(s) 15, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim  .
In regard to claim 15 Lim teaches a method for making an electrode [see Fig. 1b] , the method comprising: 
providing  a polymer based substrate [PET];  
forming  a polymer based buffer [PEDOT:PSS] layer on the polymer based substrate , 
wherein the polymer buffer layer includes a first polymer [PEDOT] that is doped with a second polymer [PSS] and further includes a polar solvent [see page 72 column 1 “The conductivity of PEDOT:PSS was increased by addition of 5 wt% of dimethylsulf-oxide (DMSO) to the PEDOT:PSS solution”] to increase its electrical conductivity; and 
forming  a conducting film [ITO] , which is transparent [see page 71 column 1 “Indium–tin-oxide (ITO) is the most widely used material in transparent conducting electrodes (TCEs) for OPVs because it has better transmittance and conductivity than any other TCEs” page 72 column 2 “The electrical and optical properties of films were examined using a four-point probe and a UV/visible spectrometer (Cary 5000)”] to visible light, directly onto the polymer based buffer layer, wherein the electrode is flexible [see title],  electrically conductive [see page 77 column 1 “We proposed a highly flexible, transparent, conductive electrode that consists of an ITO and PEDOT:PSS layer” “wavelengths between 430 nm and 600 nm”] and transparent to the visible light.  
In regard to claim 20 Lim teaches wherein the electrode is formed on [“The inset in Fig. 8 shows a photograph of a flexible OPV device”] an optoelectronics device, a solar cell, a touch screen, a display, or a smart wearable device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Mukaida et al. (US 20150214457 A1) hereafter referred to as Mukaida
In regard to claim 5 Lim does not teach wherein the polar solvent is ethylene glycol (EG).  
See Mukaida paragraph 0064 “Poly(3,4-ethylenedioxythiophene):poly(styrenesulfonate) (PEDOT:PSS) is the most studied conducting polymer system because of its potential use as a transparent electrode. Adding a second solvent, such as ethylene glycol (EG) or dimethyl sulfoxide (DMSO), to an aqueous dispersion of PEDOT:PSS can dramatically enhance its electrical conductivity”.
 Thus it would be obvious to modify Lim to use wherein the polar solvent is ethylene glycol (EG).
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that ethylene glycol is known to give good results to enhance electrical conductivity.
In regard to claim 6 Lim teaches [see Lim Fig. 1b] wherein the conducting film includes indium tin-oxide.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Mukaida et al. (US 20150214457 A1) hereafter referred to as Mukaida
In regard to claim 11 Lim teaches wherein the first polymer of the buffer layer is  [see Lim Fig. 1b] polymer poly-(3,4-ethylenedioxythiophene) (PEDOT), the second polymer of the buffer layer is  [see Lim Fig. 1b] poly-(styrenesulfonic acid) (PSS),  and the conducting film includes  [see Lim Fig. 1b] indium tin-oxide but does not teach the polar solvent is ethylene glycol (EG).
  See Mukaida paragraph 0064 “Poly(3,4-ethylenedioxythiophene):poly(styrenesulfonate) (PEDOT:PSS) is the most studied conducting polymer system because of its potential use as a transparent electrode. Adding a second solvent, such as ethylene glycol (EG) or dimethyl sulfoxide (DMSO), to an aqueous dispersion of PEDOT:PSS can dramatically enhance its electrical conductivity”.
 Thus it would be obvious to modify Lim to use the polar solvent is ethylene glycol (EG).
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that ethylene glycol is known to give good results to enhance electrical conductivity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818